Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (“A novel segmentation approach for color images with progressive superpixel merging,” Proceedings of 2012 2nd International Conference on Computer Science and Network Technology; Date of Conference: 29-31 December 2012).

Regarding claim 1, Han discloses:
selecting an image comprising a first set of pixels of a first superpixel and a second set of pixels of a second superpixel; wherein the first set of pixels of the first superpixel includes a first set of edge pixels neighboring a second set of edge pixels included in the second set of pixels of the second superpixel;
[Sect. III, 1st paragraph (“…the elements in V are superpixels and the cost of
an edge is some measure of the dissimilarity between the two
superpixels”) and III.C, 2nd paragraph (“…The boundary areas are
uniformly set 4 pixels wide. Let e(vi,vj) be the set of edge area
pixels formed between pairs of adjacent superpixels (vi,vj) in
the image. If the edge area is the real boundary of two different
objects, it contains more or less pixels from different objects”).  Note that vi and vj are two adjacent superpixels each comprising a set of pixels that in turn includes a set of edge pixels]

determining a similarity value that represents pixel-based similarity of the first superpixel and the second superpixel, the determining comprising:
determining a link value for the first superpixel and the second superpixel, wherein the link value is based on similarity between color values of the first set of pixels and color values of the second set of pixels,
[Sect. III.B.  Note that the color dissimilarity DRGB(vi,vj) define by equation 4 is considered a link value]
determining a cut value for the first superpixel and the second superpixel based on the first set of edge pixels of the first superpixel and the second set of edge pixels of the second superpixel, and
[Sect. III.C. Note that the function B(vi,vj), which is based on edges e(vi,vj), is considered a cut value]
calculating the similarity value based on the link value and the cut value for the first superpixel and the second superpixel;
[Sect. III.F.  Note that C(vi,vj) defined by equation 8 is considered a similarity value]
based on the similarity value, determining whether to merge the first superpixel with the second superpixel;
if, based on the similarity value, it is determined to merge the first superpixel with the second superpixel, then merging the first superpixel with the second superpixel thereby generating a third superpixel that includes the first set of pixels and the second set of pixels
[Sect. III.F, 2nd paragraph beneath equation 8 (“…two adjacent superpixels with
the lowest cost are merged into one”)]

Regarding claim 15, it is similarly analyzed and rejected as per the analysis of claim 1 and the additional disclosure of a computer by Han.  [See, Section I, the 2nd paragraph (“As a key technology, image segmentation has gotten increasing attention since 1970. Due to the limitations of early computers’ processing power”).  Note that the cited package discloses the use of a computer for image segmentation.]

>><<

Regarding claim 2 (and similarly claim 16), Han further discloses:
calculating a distance value between the color values of the first set of pixels and the color values of the second set of pixels; based on the distance value, determining the link value for the first superpixel and the second superpixel
[Sect. III.B.  Note that the color dissimilarity DRGB(vi,vj) define by equation 4, considered a link value, is determined based on the distance values DR(vi,vj), DG(vi,vj) and DB(vi,vj) defined using equation 3]

Regarding claim 3 (and similarly claim 17), Han further discloses:
wherein the distance value is calculated based on one or more statistical functions applied on the color values of the first set of pixels and one or more statistical functions applied on the color values of the second set of pixels
[Sect. III.B.  Note that the distance values DR(vi,vj), DG(vi,vj) and DB(vi,vj) defined using equation 3 are based on statistical histograms defined using equation 1]

Regarding claim 4 (and similarly claim 18), Han further discloses:
wherein the link value and the cut value are determined based on one or more of: size, perimeter and color intensity values of the first super pixel and based on one or more of: size, perimeter and color intensity values of the second super pixel
[Sect. III.B.  Note that the color dissimilarity DRGB(vi,vj) define by equation 4, considered a link value, is determined based on the distance values DR(vi,vj), DG(vi,vj) and DB(vi,vj) defined using equation 3 for each of the color components]

Regarding claim 5 (and similarly claim 19), Han further discloses:
determining the first set of edge pixels of the first superpixel based on first contour values of the first set of pixels;
determining the second set of edge pixels of the second superpixel based on second contour values of the second set of pixels;
wherein a contour value represents a probability value that a corresponding pixel is an edge pixel
[Sect. III.C, especially the second paragraph (“…The boundary areas are
uniformly set 4 pixels wide. Let e(vi,vj) be the set of edge area
pixels formed between pairs of adjacent superpixels (vi,vj) in
the image. If the edge area is the real boundary of two different
objects, it contains more or less pixels from different objects,”). Note that  DRGB(vi, e(vi,vj)) and DRGB(vj, e(vi,vj)) are considered the contour values]

Regarding claim 6 (and similarly claim 19), Han further discloses:
determining the first contour values of the first set of pixels and the second contour values of the second set of pixels based on applying one or more statistical models on color values of pixels in the image
[Sect. III.C.  Note that  DRGB(vi, e(vi,vj)) and DRGB(vj, e(vi,vj)), considered the contour values, are defined based on equations 1-4.  Equation 1 in particular defines histograms used in DR, DG and DB for color channels R, G and B in equation 4]

Regarding claim 7, Han further discloses:
calculating a plurality of weight values based on the first contour values and the second contour values;
based on the plurality of weight values, determining the cut value for the first superpixel and the second superpixel
[Sect. III.C.  Note that contour values DRGB(vi, e(vi,vj)) and DRGB(vj, e(vi,vj)) are defined using equation 4, which uses weight values wR, wG and wB]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“A novel segmentation approach for color images with progressive superpixel merging,” Proceedings of 2012 2nd International Conference on Computer Science and Network Technology; Date of Conference: 29-31 December 2012) as applied to claims 1-7 and 15-19 above, and further in view of Achanta et al. (“SLIC Superpixels Compared to State-of-the-Art Superpixel Methods,” IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 34, No. 11, November 2012).

Regarding claim 8 (and similarly claim 20), Han discloses all limitations of its parent claim 1 (respectively claim 20) but not expressly the following, which are taught by Achanta:
selecting a single pixel in the image as the first superpixel;
merging the first superpixel with the second superpixel thereby generating the third superpixel that includes the single pixel of the first superpixel
[Sec. 3.3 (‘…“orphaned” pixels that do not belong to the same connected component as their cluster center may remain. To correct for this,  such pixels are assigned the label of the nearest cluster center using a connected components algorithm’).  Note that an orphaned pixel, considered the first superpixel, is merged with the (second) superpixel that contains the closest cluster center]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Han with the teaching of Achanta as set forth above.  The reasons for doing so at least would have been to remove orphaned pixels, as Achanta indicates in Section 3.3.

>>><<<
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“A novel segmentation approach for color images with progressive superpixel merging,” Proceedings of 2012 2nd International Conference on Computer Science and Network Technology; Date of Conference: 29-31 December 2012) and Aguilar (US 2017/0274285).

Regarding claim 9 (and similarly claim 21), Han discloses:
selecting an image comprising of a plurality of superpixels, each superpixel in the plurality of superpixels comprising a set of pixels;
[Sect. III, 1st paragraph (“…In the case of image segmentation, the elements in V are superpixels and the cost of an edge is some measure of the dissimilarity between the two superpixels”)]
calculating one or more similarity values for a (smallest) superpixel and corresponding one or more neighboring superpixels;
wherein the corresponding one or more neighboring superpixels have one or more pixels that are neighboring pixels with one or more pixels of the smallest superpixel;
from the corresponding one or more neighboring superpixels, determining a mergeable superpixel that has a highest similarity value from the one or more similarity values of the corresponding one or more neighboring superpixels;
merging the mergeable superpixel with the (smallest) superpixel thereby generating a merged superpixel
[Sect. III.F, the 2nd paragraph beneath equation 8 (“We build a cost matrix of all pairwise superpixels in the way defined above. Every loop, two adjacent superpixels with the lowest cost are merged into one, and the cost matrix will be updated”).  Note the similarities between the smallest superpixel and its neighbors are included in the cost matrix]

	Han discloses that the smallest superpixel is selected, this feature is taught by Aguilar.  See for example, paragraph 59 (“…merges regions two at a time. In each merge operation, one of the regions…will be the smallest existing region, region G2…The other region…will be a region neighboring G2 that has the highest strength of…all regions that neighbor G2…creates one newly merged region”).

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Han with the teaching of Aguilar as set forth above.  The reasons for doing so at least would have been to obtain more natural segmentation boundaries, as Aguilar indicates in paragraph 59.

Allowable Subject Matter

Claims 10, 11 and 22 are objected to as being dependent upon a rejected base claim, but claims 10 and 22 would be allowable if rewritten in independent form including all of the limitations of their respective base claims and any intervening claims.  When claim 10 is so rewritten, claim 11, which depends on claim 10, will also be allowable.  (Note: it appears that claim 22 should have been dependent on claim 21 instead.)

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of claim 10:
determining that, if the particular superpixel and the particular neighboring superpixel are merged generating a second merged superpixel, then the second merged superpixel has greater number of pixels than the smallest superpixel of the image by at least a threshold;
if it is determined that the second merged superpixel has greater number of pixels than the smallest superpixel of the image by at least the threshold, selecting the smallest superpixel for merging

For example, the Han reference discloses building a cost matrix of all pairwise superpixels and the Aguilar reference applied above teaches selecting the smallest superpixel to merge with its most similar neighboring superpixel.  However, neither attempts to merge the pair of neighboring superpixels with the highest overall similarity value first and to select the smallest superpixel to perform merging only when the merged size of the pair with the highest overall similarity value fails a size criteria, as required by claim 10.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (“Cartoon image segmentation based on improved SLIC superpixels and adaptive region propagation merging,” IEEE International Conference on Signal and Image Processing; Date of Conference: 13-15 August 2016)—[Sect. III(B),esp. eqs. 1-3: merging based on average L*a*b* color of superpixels]
Hsu et al. (“Efficient image segmentation algorithm using SLIC superpixels and boundary-focused region merging,” 9th International Conference on Information, Communications & Signal Processing; Date of Conference: 10-13 December 2013)—[Sect. III.A. equations 1-3: define superpixel similarity based a combination of color (Lab) difference and distance between mean (x,y) coordinates]
Chaibu et al. (“Adaptive strategy for superpixel-based region-growing image segmentation,” arXiv:1803.06541v1; 17 March 2018)
Li et al. (“Edge-based split-and-merge superpixel segmentation,” IEEE International Conference on Information and Automation; Date of Conference: 08-10 August 2015)—[Sect. II.B.2 – merge two adjacent superpixels if the area of at least one is small and the color distance (eq. 2) is less than a threshold]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 20, 2022